An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kimberly Reynolds on 3/23/21.

EXAMINER’S AMENMENT
	Replace paragraph [0001] of the specification with the following:
[0001]    This application is a 371 national stage filing of international application PCT/CA2018/050190, filed February 19, 2018, which claims the benefit of priority of United States Provisional Patent Application No. 62/460,526, entitled METHOD AND CELL LINE FOR PRODUCTION OF PHYTOCANNABINOIDS IN YEAST, filed February 17, 2017, which is hereby incorporated by reference in its entirety.
Replace claims 75 and 97 with the following:
second polyketide wherein R2 is methyl and R3 is H.
97. (Currently Amended) The method of claim 87 wherein the at least one species of polyketide comprises a second polyketide wherein R2 is methyl and R3 is H.
Cancel claims 74, 76, 96, and 98.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652